IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


JOAN LICHTMAN,                              : No. 114 EAL 2022
                                            :
                   Petitioner               :
                                            : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
             v.                             :
                                            :
                                            :
BRUCE CASTOR AND LANCE ROGERS,              :
                                            :
                   Respondents              :


                                     ORDER



PER CURIAM

     AND NOW, this 13th day of September, 2022, the Petition for Allowance of Appeal

is DENIED.